Citation Nr: 1038112	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a residual 
scar from a cholecystectomy. 

2.  Entitlement to an initial compensable rating for a scar under 
the chin.

3.  Entitlement to service connection for residuals of dental 
trauma for compensation purposes.  

4.  Entitlement to service connection for residuals of dental 
trauma for teeth other than #'s 1, 8, 14, and 31 for purposes of 
dental treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1941 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, October 2007, and January 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The Veteran 
also testified before hearing officers at the RO in June 2008 and 
March 2010.  Transcripts of the hearings are of record.

The Board has characterized the Veteran's claim for service 
connection for residuals of dental trauma as seeking entitlement 
to both compensation and dental treatment.  The claim for service 
connection was received in June 2005 in a statement from the 
Veteran.  At that time, the Veteran did not specify whether he 
was seeking service connection for compensation or treatment 
purposes, and his statements and testimony throughout the claims 
period have indicated that he is seeking both benefits.  
Additionally, under Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  Accordingly, the Board 
has determined that claims for both compensation and dental 
treatment have been filed.  

The RO has issued several rating decisions during the claims 
period addressing whether service connection is warranted for 
residuals of dental trauma for compensation purposes.  The most 
recent of these rating decisions, dated in February 2009, 
determined that new and material evidence had not been submitted 
sufficient to reopen a previously decided claim.  The RO noted 
that the Veteran's claim for service connection for dental trauma 
for compensation purposes had been previously denied in a June 
2006 final rating decision.  Review of the claims folder shows 
that the Veteran filed a July 2006 notice of disagreement with 
respect to the June 2006 rating decision specifically initiating 
an appeal with respect to the claim for service connection for 
dental trauma.  In addition, the RO provided the Veteran with a 
statement of the case on this issue in October 2006.  As the 
Veteran initiated an appeal with respect to the June 2006 denial 
of his claim, this rating decision is not final and new and 
material evidence is not required before adjudicating the claim 
on the merits.  

In a May 2008 statement, the Veteran filed a claim for 
entitlement to an increased rating for irritable bowel 
syndrome/gastroesophageal reflux disease/residuals of a 
cholecystectomy.  A claim to reopen service connection for a 
respiratory disability was also included in a March 2006 
statement.  Finally, the Veteran, through his representative in 
December 2009 and September 2010, has alleged clear and 
unmistakable error in a July 2005 rating decision that found the 
Veteran's residual scar from a cholecystectomy was more 
appropriately rated in combination with his symptoms of irritable 
bowel syndrome.  These issues have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for residuals of 
dental trauma for compensation and treatment purposes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's residual scar from a cholecystectomy measures 9 
inches long, is deep, and has caused slight impairment to 
function of the abdominal muscles.  

2.  The Veteran's scar under the chin measures 2. 5 inches, is 
superficial, stable, does not manifest any of the characteristics 
of disfigurement, and does not result in any limitation of 
function. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a residual 
scar from a cholecystectomy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5319, 
7800-7805 (2003).

2.  The criteria for an initial compensable rating for a scar 
under the chin are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a residual scar of a cholecystectomy 
(assigned separate to the Veteran's current rating for irritable 
bowel syndrome and other cholecystectomy residuals) was granted 
in the October 2007 rating decision on appeal.  An initial 
noncompensable evaluation was assigned, effective March 22, 2007.  
Service connection for a scar under the chin was also granted in 
a January 2008 rating decision on appeal, with a noncompensable 
evaluation assigned effective August 1, 2005.  The Veteran 
contends that compensable ratings are warranted for these scars 
as they are tender and, with respect to the chin scar, interfere 
with his ability to shave. 

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a disability 
rating was not limited to that reflecting the then current 
severity of the disorder.  In Fenderson, the Court also discussed 
the concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

The Veteran's scars are rated under 38 C.F.R. § 4.118 for rating 
disabilities of the skin, including scars.  The Board notes that 
the criteria for rating scars were revised during the claims 
period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2009)).  The Veteran's claims were already pending 
at the time of the revision in October 2008; therefore, his 
claims will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.  

Under the criteria for rating the skin in effect from August 30, 
2002, scars, other than head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion 
warrant a 10 percent rating for area or areas of 144 square 
inches (929 sq. cm.) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned 
for scars which are superficial and unstable.  An unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
A 10 percent rating is also assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

With respect to the Veteran's residual cholecystectomy scar, the 
Board finds that an initial compensable evaluation is not 
warranted.  Upon VA examination in June 2007, the scar measured 9 
inches across the right upper quadrant of the abdomen.  The scar 
was also characterized as deep by the VA examiner.  Thus, 
compensable ratings under Diagnostic Codes 7802, 7803, and 7804 
are not for application as these diagnostic codes pertain to 
superficial scars not associated with underlying soft tissue 
damage.  A 10 percent evaluation is also not warranted under 
Diagnostic Code 7801 as the abdominal scar clearly does not 
exceed an area measuring 6 square inches.  

The Board has also considered whether a compensable rating is 
warranted for limitation of function of the part affected by the 
Veteran's residual scar.  The scar is located on the upper right 
quadrant of the abdomen and causes tightness when he bends and 
moves.  The Board finds that these manifestations most nearly 
approximate limitation of function of the Group XIX muscles 
pertaining to compression of the abdominal wall and lower thorax.  
Under Diagnostic Code 5319 a noncompensable rating is warranted 
for a slight muscle injury while a 20 percent rating is warranted 
for a moderate muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5319.  As the Veteran's scar was only found to result in mild 
functional limitations by the June 2007 VA examiner, the Board 
cannot conclude that it most nearly approximates a moderate 
muscle injury.  A noncompensable evaluation is assigned for 
slight muscle injuries under Diagnostic Code 5319, and thus, an 
increased rating is not appropriate based on limitation of 
function for the Veteran's residual cholecystectomy scar.  

Turning to the Veteran's other scar, located under the chin, the 
Board also finds that a compensable rating is not appropriate.  
The scar is currently rated under Diagnostic Code 7800 for 
disfigurement of the head, face, or neck.  Under this diagnostic 
code, scars are rated based on the number of characteristics of 
disfigurement present.  The eight characteristics of 
disfigurement, as listed in Note 1, include the following: (1) 
scar five or more inches (13 or more centimeters) in length; (2) 
scar at least one-quarter inch (0.6 centimeters) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin hypo- 
or hyper- pigmented in an area exceeding six square inches (39 
square centimeters); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); (7) underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).  A rating of 
10 percent requires one characteristic of disfigurement.  A 
rating of 30 percent is warranted where there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

The Veteran's scar does not manifest any of the characteristics 
of disfigurement.  The scar only measured 2.5 inches at the 
November 2007 VA examination, was not adherent to the underlying 
tissue, and was barely visible.  There was some slight minimal 
elevation at the end of the scar, but the examiner found that the 
surface contour of the scar was not elevated or depressed on 
palpation.  A compensable rating is therefore not warranted under 
Diagnostic Code 7800.

A compensable rating is also not appropriate under the other 
criteria for rating scars.  Since the scar is superficial and is 
not associated with underlying soft tissue damage, rating the 
disability under Diagnostic Code 7801 is not appropriate.  While 
the November 2007 VA examiner noted some flaking of the skin 
around the scar, it was specifically characterized as stable and 
a compensable rating is not warranted under Diagnostic Code 7803 
for superficial unstable scars.  Although the Veteran testified 
in March 2010 that his chin scar was tender, in multiple 
statements to VA and during the VA examination in November 2007, 
he did not complain of pain associated with the scar.  The scar 
was not painful on examination and a compensable rating is not 
appropriate under Diagnostic Code 7804.  Rating the disability 
under Diagnostic Code 7802 is also not proper as the scar is 
located on the face and clearly does not encompass an area 144 
square inches or greater.  

Finally, the Board notes that the Veteran's chin scar has not 
resulted in any limitation of function of the affected part.  The 
Veteran has consistently reported that he has to use an electric 
razor to shave, as a normal razor cuts his chin scar.  The VA 
examiner considered the Veteran's statements, but found that 
there was no functional impairment resulting from the chin scar.  
In addition, the examiner concluded that it was at least as 
likely as not that the Veteran's nonservice-connected dermatitis 
was contributing to his problems shaving.  As the chin scar has 
not caused any limitation of function, a compensable rating is 
not possible under Diagnostic Code 7805.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for the Veteran's scars, 
but has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The manifestations of the Veteran's scars 
are contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability from the 
scars and referral for consideration of an extraschedular rating 
is not warranted.

Additionally, the Court has held that a request for a total 
disability rating due to individual employability resulting from 
service-connected disability (TDIU), whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to these scars.  He has not alleged 
any interference with employment due to his scars.  Therefore, 
remand or referral of a claim for TDIU is not necessary as there 
is no evidence of unemployability due to the service-connected 
scars.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to 
assist a veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  The Veteran was also 
provided proper VA examinations of his scars.  For the reasons 
set forth above, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for a residual scar 
from a cholecystectomy is denied. 

Entitlement to an initial compensable rating for a scar under the 
chin is denied.


REMAND

In a June 1947 rating decision, the Veteran was awarded service 
connection for teeth #'s 1, 8, 14, and 31 for out-patient 
treatment purposes only.  In June 2005, he filed a new claim for 
service connection for residuals of a dental trauma for both 
treatment and compensation purposes.  Service connection for 
outpatient treatment of teeth #'s  1, 8, 14, and 31 was continued 
in a June 2008 rating decision denying the Veteran's current 
claim.  As service connection for treatment purposes is already 
in effect for these teeth, the current claim for service 
connection for residuals of dental trauma for treatment purposes 
is limited to the Veteran's teeth other than #'s 1, 8, 14, and 
31.  

In this case, the Veteran has alleged that service connection is 
warranted for residuals of dental trauma for both compensation 
and treatment purposes.  In the June 2006 rating decision on 
appeal, the RO denied the Veteran's claim for service connection 
for compensation purposes only.  The RO appears to have referred 
the claim for service connection for treatment purposes to the 
VAMC dental clinic, however, the language used by the RO in the 
rating decision is ambiguous.  The Board notes that claims for 
dental treatment under 38 C.F.R. § 17.161 (2010) are often 
forwarded to the VA Medical Center (VAMC) dental clinic for 
determination of eligibility.  VA Adjudication Manual Rewrite, M-
21-1MR, Part IV, subpart ii.1.A.2.c and Part IX, subpart ii.2.2.   
Therefore, referral of the Veteran's claim for dental treatment 
to the dental clinic would be appropriate.  However, the current 
record does not establish that the claim for service connection 
for residuals of dental trauma for treatment purposes has been 
adjudicated by either the RO or the VAMC.  

Upon remand, the RO should determine whether the VAMC has 
adjudicated the issue of service connection for residuals of 
dental trauma for treatment purposes.  If the VAMC has decided 
the claim, all evidence associated with this adjudication should 
be made part of the record.  If the claim has not been decided, 
the RO (or the VAMC if the RO determines that referral of the 
claim is appropriate) should adjudicate the claim in the first 
instance to avoid prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (holding that the jurisdiction 
of the Board is limited to deciding questions in 'appeals' of 
decisions by the VA).

Additionally, the Board finds that the Veteran has not been 
provided notice that fully complies with the provisions of the 
VCAA regarding his claims for service connection for dental 
trauma for both treatment and compensation purposes.  While the 
Veteran was provided VCAA notice letters in January 2006 and 
October 2008, neither of these letters addressed the Veteran's 
claim for service connection for treatment purposes.  In 
addition, the January 2006 and October 2008 letters only provided 
notice regarding general service connection requirements.  It did 
not notify the Veteran of the evidence necessary to substantiate 
his claim with the necessary particularity in regards to claims 
for VA dental benefits, for which VA has specially adopted 
regulations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claims for service connection for residuals 
of dental trauma for both compensation and 
treatment purposes.

2.  Determine whether the claim for service 
connection for residuals of dental trauma 
for treatment purposes was referred to and 
adjudicated by the VAMC.  If the claim has 
been decided, associate all evidence 
pertaining to this adjudication with the 
record.  If the claim has not been decided, 
ensure that it is adjudicated, either at the 
VAMC or at the AOJ.

3.  Readjudicate the Veteran's claim for 
service connection for residuals of dental 
trauma for compensation purposes.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, issue an SSOC 
and afford the Veteran and his 
representative an appropriate opportunity to 
respond before both dental claims are 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


